PER CURIAM.
Larry Edwards (Petitioner) seeks habe-as corpus relief claiming his entitlement to immediate release because the trial court’s resentencing order of October 7, 2000 indicated his sentence would be nunc pro tunc to October 9, 1998. The order resentenc-ing Petitioner does not indicate whether the sentence would be served concurrently with or consecutive to previously imposed sentences. The Department of Corrections, therefore, treated his sentence as consecutive and deemed it nunc pro tunc to January 15, 2000, contrary to the court’s order.
Petitioner has also filed a Motion to Clarify New Sentence with the trial court to determine whether the sentence was intended to be served concurrently or consecutively to his other sentences. We believe the confusion over the trial court’s resentencing order can best be resolved by a prompt disposition of Petitioner’s motion to clarify sentence. We, therefore, treat Petitioner’s request for habeas relief as a petition for writ of mandamus and direct the trial court to promptly rule on Petitioner’s Motion to Clarify New Sentence.
DELL, FARMER and TAYLOR, JJ., concur.